Sherwood, J.,
Concurring. — I concur in reversing the judgment; but I do not concur in some of the observations in the foregoing opinion. Ever since this cause was argued the first time in this court I have been of opinion that on the facts contained in the record the plaintiff had no standing in court and the re-argument of the canse has only confirmed me in my original view of the matter. If the parties ar& in pari delicto,. it is clear the plaintiff cannot recover. And, on principle, it is unimportant when or at what stage of the trial thedelictum appears, for- whenever it does appear it taints the whole transaction from center to periphery; and precludes' any recovery on behalf of either party. On the theory of the majority opinion, however, as Corrigan was in no fault; as his hands were clean, there is no-margin for invoking the maxim referred to or of discussing it in any one of its numerous aspects. But it does not help Green because the maxim is improperly invoked here ; for he being in delicto, it matters not that no one else participates therein. In either cage public-policy forbids any recóvery by him. If he could not recover when the other party as well as himself is in fault, then a fortiori he cannot do so when he 'alone is in fault.